TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00142-CV


                                         S. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2019-1628A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant S. R. filed her notice of appeal on March 25, 2021. The appellate

record was complete on April 6, 2021, making appellant’s brief due on April 26, 2021. On April

26, 2021, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than May 17, 2021. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on April 29, 2021.


Before Chief Justice Byrne, Justices Baker and Smith